             Case 2:18-cr-00092-RAJ Document 186 Filed 07/31/20 Page 1 of 1




                                                       THE HONORABLE RICHARD A. JONES
 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5
     UNITED STATES OF AMERICA,
 6                                                     No. CR18-092RAJ
                                   Plaintiff,
 7                                                     ORDER GRANTING DEFENDANTS’
            v.                                         JOINT MOTION TO AMEND CASE
 8                                                     SCHEDULE TO EXTEND DEADLINE
     BERNARD ROSS HANSEN and DIANE                     FOR DEFENDANTS TO PROVIDE
 9   RENEE ERDMANN,                                    CERTAIN DISCOVERY
10                                 Defendants.
11
            THIS MATTER having come before the Court on Defendants’ Joint Motion to Amend
12
     the Case Schedule, and the Court having reviewed the motion and being fully advised, now
13
     therefore,
14
            IT IS HEREBY ORDERED that Defendants’ Joint Motion to Amend the Case Schedule
15
     is GRANTED. Deadlines for Defendants to provide discovery under Rule 16(b)(1)(A)-(B), and
16
     Local CrR 16(a)(2), with continuing obligation as set forth in Rule 16(c) (without prejudice to
17
     supplement by December 31, 2020 disclosure of trial exhibits); Defendants to provide notice of
18
     alibi defense under Fed. R. Crim. P. 12.1 and/or mental health defense under Fed. R. Crim. P.
19
     12.2; and Defendants to provide notice of advice of counsel defense and relevant discovery are
20
     extended from August 3, 2020 to August 31, 2020.
21
            DATED this 31st day of July, 2020.
22

23

24
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge




                                                                               CORR CRONIN LLP
      ORDER GRANTING DEFENDANTS’ JOINT                                    1001 Fourth Avenue, Suite 3900
      MOTION TO AMEND CASE SCHEDULE – Page 1                              Seattle, Washington 98154-1051
      No. CR18-092RAJ                                                            Tel (206) 625-8600
                                                                                 Fax (206) 625-0900
